Holmes, J.,
dissenting. The majority opinion presents yet another major judicial bombardment of the laws relating to the Workers’ Compensation Fund. The majority of this court has literally blown away a plethora of Ohio case law which has continuously held that the right of an employee to participate in the Workers’ Compensation Fund is based upon whether or not there is a real causal connection between the employee’s injury and his employment. Exemplary of such decisions are: Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1; Indus. Comm. v. Gintert (1934), 128 Ohio St. 129; Fox v. Indus. Comm. (1955), 162 Ohio St. 569 [55 O.O. 472].
As aptly pointed out by Justice Locher in his dissent herein, the facts of this case should fall within the general rule as set forth in a series of Ohio cases noted in Bralley v. Daugherty (1980), 61 Ohio St. 2d 302 [15 O.O.3d 359], to the effect that an injury received by a fixed-situs employee while coming or going to work is not compensable because the injury does not have a sufficient causal connection to his employment in order for it to arise out of and in the course of his employment.
Here, a review of the totality of the facts and circumstances surrounding this injury and claim shows that the appellant was, at the time of this incident, stopped on a public road, and that such road in no manner was under the control or supervision of the Pillsbury Company. The appellant was on his lunch period for which he was unpaid, and was performing no services for or on behalf of Pillsbury. The appellant had his choice of “eating in” or going out for lunch, and he chose the latter. The choice of going out for lunch and, by so doing, to use the road in question, is not a risk incident to his employment (if it is a risk at all). Rather, it is a risk incident to traveling a public street, which is a risk not unlike that experienced every day by the public generally.
Employers, whose business establishments are somewhat removed from restaurant facilities, are now, in light of the majority opinion here, put on notice that they must establish an on-premises eating facility and require that the employees “eat in.” Otherwise, pursuant to the majority here, the encountering of the normal buildup of noontime automobile traffic will establish a “special hazard” for employees which will render employers liable for any injuries received from such “special hazard” created by their employment.
*405The frontal assaults upon the workers’ compensation laws of Ohio by this court during thé past year and one half have been astounding, if not devastating. The only concluding comment that I can make is — what next!
I would affirm the judgment of the court of appeals.
W. Brown and Locher, JJ., concur in the foregoing dissenting opinion.